Name: Council Directive 71/160/EEC of 30 March 1971 making a sixth amendment to the Directive of 5 November 1963 on the approximation of the laws of the Member States concerning the preservatives authorized for use in foodstuffs intended for human consumption
 Type: Directive
 Subject Matter: health;  European Union law;  foodstuff;  food technology
 Date Published: 1971-04-17

 Avis juridique important|31971L0160Council Directive 71/160/EEC of 30 March 1971 making a sixth amendment to the Directive of 5 November 1963 on the approximation of the laws of the Member States concerning the preservatives authorized for use in foodstuffs intended for human consumption Official Journal L 087 , 17/04/1971 P. 0012 - 0013 Finnish special edition: Chapter 13 Volume 1 P. 0180 Danish special edition: Series I Chapter 1971(I) P. 0198 Swedish special edition: Chapter 13 Volume 1 P. 0180 English special edition: Series I Chapter 1971(I) P. 0220 Greek special edition: Chapter 03 Volume 6 P. 0164 Spanish special edition: Chapter 13 Volume 2 P. 0004 Portuguese special edition Chapter 13 Volume 2 P. 0004 COUNCIL DIRECTIVE of 30 March 1971 making a sixth amendment to the Directive of 5 November 1963 on the approximation of the laws of the Member States concerning the preservatives authorised for use in foodstuffs intended for human consumption (71/160/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament 1; Having regard to the Opinion of the Economic and Social Committee; Whereas the Council Directive of 5 November 1963 2 on the approximation of the laws of the Member States concerning the preservatives authorised for use in foodstuffs intended for human consumption, as last amended by the Directive of 13 July 1970 3, establishes in particular the list of preservatives whose use is authorised for the protection of foodstuffs against deterioration caused by micro-organisms; Whereas, on the one hand, that Directive provides for the use of calcium metabisulphite - E225 - (calcium pyrosulphite or calcium disulphite) ; whereas, although this substance can be made in the laboratory, it is not produced as an additive on an industrial scale and is not, therefore, being used in foodstuffs in spite of the technical advantage which its use, in theory, offers ; whereas, on the other hand, calcium sulphite, which has the same preservative properties, is produced industrially and whereas its use should therefore be authorised in place of calcium metabisulphite; Whereas recent research has shown that the surface treatment of citrus fruit and bananas with 2-(4'-thiazolyl)-benzimidazole (thiabendazole) has certain advantages by reason of the fungicidal properties of that substance : whereas the toxicity of thiabendazole presents no danger to human health provided that the residual content does not exceed 6 mg in respect of citrus fruits and 3 mg in respect of bananas per kg of treated fruit; Whereas it is not, however, possible at the present time to specify all the conditions governing the use of thiabendazole, and in particular the maximum dose required to ensure that the fruit so treated keeps well ; and whereas additional tests have yet to be carried out for this purpose ; whereas, so that these tests may be completed, and without prejudicing the possible inclusion of thiabendazole in a subsequent Community system of rules on pesticides, the use of thiabendazole should be authorised for an experimental period of four years provided that the residual content does not exceed 6 mg in respect of citrus fruit and 3 mg in respect of bananas per kg of whole treated fruit ; whereas a decision should be taken before the end of that period as regards a definitive system of rules to which that product will be subject; HAS ADOPTED THIS DIRECTIVE: Article 1 Section I of the Annex to the Council Directive of 5 November 1963 shall be amended as follows: 1. The heading E225 "Calcium metabisulphite (calcium pyrosulphite or calcium bisulphite)" shall be deleted. 1OJ No C 143, 3.12.1970, p. 50. 2OJ No 12, 27.1.1964, p. 161/64 3OJ No L 157, 18.7.1970, p. 38. 2. The following preservatives shall be added: >PIC FILE= "T0010927"> Article 2 Member States shall bring into force the laws, regulations or administrative provisions necessary to comply with this Directive within six months of its notification. They shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 30 March 1971. The President For the Council M. SCHUMANN